The plaintiff Alfreda Kusz (hereinafter the injured plaintiff) was crossing Jackson Avenue in Queens County when she was struck by a New York City bus driven by the defendant Jose Mateo (hereinafter the defendant driver). The plaintiffs established their prima facie entitlement to judgment as a matter of law on the issue of liability against the defendants by demonstrating that the defendant driver failed to yield the right-of-way to the injured plaintiff, who was crossing the street within the crosswalk with the pedestrian crossing signal in her favor, after looking both ways (see Benedikt v Certified Lbr. Corp., 60 AD3d 798 [2009]; Rosenblatt v Venizelos, 49 AD3d 519 [2008]).
In opposition, the defendants raised a triable issue of fact regarding the injured plaintiffs comparative negligence. Accordingly, the plaintiffs’ motion for summary judgment on the issue of liability was properly denied without prejudice to renewal after the completion of discovery {see CFLR 3212 [f]). Dillon, J.E, Leventhal, Hall and Lott, JJ., concur.